WheetjEr, J.
The orator is entitled only to a decree settling his own rights. The master is entitled to have the amount of his fees fixed, and to an order for their payment, and, if necessary, to an attachment to make the order effectual. Equity rule 82. The proposed addition to this decree does not at all fix the amount of the fees, hut is a mere general direction to the defendant to pay them, whatever the amount may bo. This is not sufficient. As this might as well, and, perhaps, more properly, be by separate order, the decree is signed without it. Myers v. Dunbar, 12 Blatchf. 380.